Citation Nr: 0903920	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disability, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than September 
27, 2006, for a 50 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  His awards and decorations include the Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran has disagreed with a November 2006 
rating decision in which the RO denied the claims of service 
connection for heart disease and hypertension as secondary to 
service-connected PTSD, as well as with an August 2007 rating 
decision assigning an effective date of September 27, 2006, 
for the award of a 50 percent rating for PTSD.

The veteran presented testimony at a Board videoconference 
hearing chaired by the undersigned Veterans Law Judge in 
August 2008.  A transcript of the hearing is associated with 
the claims file.

The Board notes that in August 2008, the veteran filed a 
timely substantive appeal with respect to the issue of 
entitlement to an earlier effective date for a 50 percent 
rating for PTSD.  That issue will thus be addressed by the 
Board in this decision.  


FINDINGS OF FACT

1.  Hypertension was not present until more than one year 
after the veteran's discharge from service, is not 
etiologically related to service, and is not etiologically 
related to the veteran's service-connected PTSD.

2.  Heart disease was not present until more than one year 
after the veteran's discharge from service, is not 
etiologically related to service, and is not etiologically 
related to the veteran's service-connected PTSD.

3.  In an unappealed September 2005 rating decision, an 
initial rating of 30 percent was assigned for the veteran's 
PTSD.  

4.  The veteran filed a claim for an increased rating for 
PTSD on September 27, 2006; it is not factually ascertainable 
that the disability increased in severity during the one year 
period prior to the date of receipt of this claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during active duty may 
not be presumed, and it is not proximately due to or the 
result of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Heart disease was not incurred in or aggravated by active 
duty, its incurrence or aggravation during active duty may 
not be presumed, and it is not proximately due to or the 
result of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for entitlement to an effective date prior 
to September 27, 2006, for a 50 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 3.400, 20.1103 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension 
and heart disease, in addition to an earlier effective date 
for his 50 percent rating for PTSD.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in October 2006 as to the claims for service 
connection and in November 2007 as to the claim for an 
earlier effective date.  VCAA notice was thus provided before 
the initial adjudication of the claims.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate any 
of the claims.  The Board is also unaware of any such 
outstanding evidence.  

The Board acknowledges that a VA examination has not been 
conducted in this case as to the service connection claims 
nor has a VA medical opinion been obtained.  The Board has 
determined that no such examination or opinion is required in 
this case because the evidence currently of record is 
sufficient to decide these claims and there is no reasonable 
possibility that such an examination or opinion would result 
in evidence to substantiate either claim.  In this regard, 
the Board notes that there is no competent evidence of either 
disability until more than one year following the veteran's 
discharge from service and there is no competent evidence 
relating either disorder to service or service-connected 
disability.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Effective Date

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the 
ascertainable increase occurs more than one year prior to the 
receipt of the claim, the date of receipt of the claim is the 
effective date of the award.  38 C.F.R. § 3.400(o)(2).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hypertension and Heart Disability

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed hypertension or heart disease was present 
during his period of service or that either was manifested 
within one year of his discharge from service.  There is no 
diagnosis or notation of hypertension or heart disease in 
service, and the report of examination for discharge in 
November 1970 shows that the veteran's blood pressure was 
138/82, and that his heart and vascular system were found to 
be normal on clinical evaluation.  While he was evaluated for 
ongoing chest pains in March 1969, the assessment following 
EKG and chest X-ray was functional murmur of no significance.  
VA examination in March 1971 revealed normal cardiovascular 
findings, blood pressure of 130/80, and heart field negative 
on chest X-ray.  

The first identification of hypertension appears in the 
medical records dated in the 1990's, many years after the 
veteran left service.  VA treatment records dated in 2002 
show coronary artery disease since 2001 and indicate that the 
veteran underwent 3 vessel coronary artery bypass grafting 
and cardiac catherization in November 2001 and angioplasty in 
February 2002.  

Inasmuch as the veteran contended in December 2007 that 
service connection is warranted on a presumptive basis for 
hypertension as a result of Agent Orange exposure, the Board 
notes that the veteran served in Vietnam during his active 
duty service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§§ 3.307 and 3.309(e), as to veterans who served in Vietnam 
during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  However, neither hypertension 
nor heart disease is included in the list of diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. § 3.309(e).  As such, the Board finds that the veteran 
cannot avail himself of the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 in order to establish service 
connection for the claimed disabilities.  Moreover, there is 
no medical or other competent evidence of a nexus between 
either claimed disability and the veteran's active service, 
to include his exposure to herbicides in service.

There is also no medical evidence suggesting that either of 
the claimed disabilities was caused or aggravated by the 
veteran's service-connected PTSD.

The Board has no reason to doubt that the veteran sincerely 
believes that his claimed disabilities are related to service 
or his service-connected PTSD.  Never the less, as a lay 
person, he is not competent to render an opinion concerning 
the etiology of his hypertension or heart disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.

Earlier Effective Date 

The Board has reviewed the entirety of the medical evidence 
and concludes that an increase in PTSD symptoms to support a 
50 percent rating was not shown prior to the September 2006 
date of receipt of claim.  

The veteran argues that a document received at the RO on May 
17, 2005, in which he sought "an increase in service 
connected compensation for the PTSD," as supportive of his 
claim.  The Board notes that this document was a claim for 
service connection for PTSD.  Service connection and a 30 
percent rating were granted by the RO in a September 2005 
rating decision, effective from May 17, 2005.  The veteran 
was notified of this award by letter dated September22, 2005.  
The decision was not appealed and became final one year 
later.  Thereafter, the veteran filed a claim for an 
increased rating for PTSD on September 27, 2006.  This claim 
was initially denied by the RO in a November 2006 rating 
decision, but a 50 percent rating was thereafter granted by 
the RO in an August 2007 rating decision, with the effective 
date of September 27, 2006.  

Contrary to the veteran's urging, the current claim had not 
been ongoing since the May 17, 2005, communication, nor does 
the document represent an unadjudicated claim.  The claim was 
granted, the veteran did not appeal the September 2005 rating 
decision assigning a 30 percent rating, and it became final.  
The claim for increase received by VA on September 27, 2006, 
is a new, separate claim.  

More significantly, an earlier effective date is not 
warranted as it was not factually ascertainable prior to 
September 27, 2006, that the disability warranted an 
increased rating.  The records reflect that the veteran's 
symptoms of PTSD were fairly consistent in August 2005 and 
October 2006 VA examinations.  PTSD was considered chronic 
and severe, his Global Assessment of Functioning (GAF) scores 
were 52 (2005) and 58 (2006) and he complained of poor sleep.  
It was noted that he stopped working in his chosen field of 
automobile sales and manufacturing after his cardiovascular 
problems presented in 2001.  The veteran was described as 
ebullient and lively in 2006 and friendly in 2005.  
Parenthetically, the Board notes that GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

A statement from the veteran's counselor at the Charleston 
Vet Center dated in August 2007 reflects an appreciable 
increase in PTSD manifestations which are in contrast to 
those noted in the aforementioned VA examination reports.  
The report summarizes observations based on counseling from 
November 2006 through May 2007.  The veteran was noted to 
experience extreme panic, difficulty thinking and 
communicating, depression and a negative dark outlook on 
life.  It was noted that over the ninety days prior to the 
report, the veteran demonstrated elevated anxiety, avoidance 
which made anxiety-arousing PTSD trauma-focused counseling 
difficult.  It was concluded by the counselor that the 
veteran's PTSD fluctuated and was at times almost totally 
incapacitating, and that he was much less effective 
interpersonally than he had been in the past.  

In sum, the Board has carefully and sympathetically reviewed 
the record in an attempt to find an appropriate basis for 
granting this claim, but has found no basis for doing so.  A 
claim for an increased rating was not received until 
September 27, 2006.  There is no earlier unadjudicated claim.  
In addition, it is not factually ascertainable that the 
criteria for an increased rating were met or more nearly 
approximated during the one-year period prior to the receipt 
of the claim for an increased rating.  Consequently, the 
proper effective date for the increased rating is not earlier 
than the currently assigned effective date of September 27, 
2006.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disability is 
denied.

Entitlement to an effective date earlier than September 27, 
2006, for the assignment of a 50 percent disability rating 
for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


